PER CURIAM.
This appeal came on for hearing on the record, and on the briefs and oral arguments of the attorneys for the parties; and it appearing that the findings of fact of the District Court are grounded upon substantial evidence and are not clearly erroneous, and that the conclusions of law drawn therefrom .are correct, the judgment below, entered in the District Court on February 15, 1944, is affirmed for the reasons stated in the opinion of the District Court filed on February 11, 1944, 59 F.Supp. 352.